Name: 2008/21/EC: Decision of the European Central Bank of 7 December 2007 amending Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (ECB/2007/19)
 Type: Decision
 Subject Matter: economic geography;  monetary relations;  monetary economics;  EU institutions and European civil service;  free movement of capital
 Date Published: 2008-01-04

 4.1.2008 EN Official Journal of the European Union L 1/7 DECISION OF THE EUROPEAN CENTRAL BANK of 7 December 2007 amending Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (ECB/2007/19) (2008/21/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular Article 106(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Whereas: (1) Pursuant to Article 1 of Council Decision 2007/503/EC of 10 July 2007 in accordance with Article 122(2) of the Treaty on the adoption by Cyprus of the single currency on 1 January 2008 (1) and Article 1 of Council Decision 2007/504/EC of 10 July 2007 in accordance with Article 122(2) of the Treaty on the adoption by Malta of the single currency on 1 January 2008 (2), Cyprus and Malta fulfil the necessary conditions for adoption of the euro and the derogations granted to these Member States under Article 4 of the Act of accession (3) will be abrogated with effect from 1 January 2008. (2) Article 1(d) of Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (4) defines the banknote allocation key and refers to the Annex to that Decision, which specifies the banknote allocation key applying since 1 January 2007. Given that Cyprus and Malta will adopt the euro on 1 January 2008, Decision ECB/2001/15 needs to be amended in order to determine the banknote allocation key applying from 1 January 2008, HAS DECIDED AS FOLLOWS: Article 1 Amendment to Decision ECB/2001/15 Decision ECB/2001/15 is amended as follows: 1. the final sentence of Article 1(d) is replaced by the following: The Annex to this Decision specifies the banknote allocation key applying from 1 January 2008.; 2. the Annex to Decision ECB/2001/15 is replaced by the text set out in the Annex to this Decision. Article 2 Final provision This Decision shall enter into force on 1 January 2008. Done at Frankfurt am Main, 7 December 2007. The President of the ECB Jean-Claude TRICHET (1) OJ L 186, 18.7.2007, p. 29. (2) OJ L 186, 18.7.2007, p. 32. (3) Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 33). (4) OJ L 337, 20.12.2001, p. 52. Decision as last amended by Decision ECB/2006/25 (OJ L 24, 31.1.2007, p. 13). ANNEX BANKNOTE ALLOCATION KEY FROM 1 JANUARY 2008 European Central Bank 8,0000 % Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 3,2615 % Deutsche Bundesbank 27,0880 % Central Bank and Financial Services Authority of Ireland 1,1730 % Bank of Greece 2,3980 % Banco de EspaÃ ±a 9,9660 % Banque de France 18,9915 % Banca dItalia 16,5395 % Central Bank of Cyprus 0,1650 % Banque centrale du Luxembourg 0,2080 % Central Bank of Malta 0,0825 % De Nederlandsche Bank 5,1395 % Oesterreichische Nationalbank 2,6610 % Banco de Portugal 2,2620 % Banka Slovenije 0,4215 % Suomen Pankki 1,6430 % Total 100,0000 %